Citation Nr: 1619649	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or medications used for treatment of service-connected disabilities.

2.  Entitlement to service connection for left shoulder disability, to include as secondary to the service-connected left knee disability.

3.  Entitlement to service connection for a gastrointestinal disability claimed as acid reflux, to include as secondary to service-connected PTSD.

4.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.

5.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.

6.  Entitlement to a higher (compensable) initial disability rating for the left knee scar disability.

7.  Entitlement to a higher (compensable) initial disability rating for the low back scar disability.

8.  Entitlement to an increased disability rating in excess of 20 percent from November 27, 2012 to September 15, 2014 for the left knee disability.

9.  Entitlement to an increased disability rating in excess of 30 percent for the left knee disability status post total knee replacement from November 1, 2015, forward.

10.  Entitlement to an increased disability rating in excess of 20 percent for the right knee disability.

11.  Entitlement to an increased rating in excess of 40 percent for the chronic low back syndrome with postoperative symptomatology (back disability).

12.  Entitlement to an increased disability rating in excess of 30 percent for PTSD.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

14.  Entitlement to an effective date earlier than August 25, 2010 for separate ratings for the bilateral lower extremity radiculopathies.

15.  Entitlement to an effective date earlier than August 16, 2011 for the grant of special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1969 to February 1972, and from January 1973 to October 1985.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, December 2013, and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

On the August 2011 VA Form 9, the Veteran requested a Board hearing; however, in January 2016, the Veteran withdrew the hearing request and asked to have the appeal reviewed based on the evidence of record.  38 C.F.R. § 20.704(e) (2015). 

The issues of entitlement to: (1) service connection for obstructive sleep apnea, to include as secondary to PTSD and medications for service-connected disabilities; (2) service connection for a left shoulder disability, to include as secondary to the service-connected left knee disability; (3) service connection for a gastrointestinal disability claimed as acid reflux, to include as secondary to medications used for treatment of service-connected disabilities; (4) an increased disability rating in excess of 30 percent for the left knee disability status post total knee replacement from November 1, 2015, forward; and (5) an effective date earlier than August 25, 2010 for separate ratings for bilateral lower extremity radiculopathies are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire rating period, the left and right lower extremity radiculopathies were manifested by numbness and tingling in the legs, with no other sensory deficit and no muscle or motor deficit.  

2.  For the entire rating period, the post-operative residual left knee scar measuring 7.5 centimeters by 1 centimeters and the post-operative residual low back scar measuring 9 centimeters by 0.1 centimeters were each manifested by pain.

3.  For the portion of the rating period from November 27, 2012 to September 15, 2014, the left knee disability was manifested by a history of meniscal tear with meniscectomy and residual symptoms of pain, locking, effusion into the joint, giving way, and flexion limited to no more than 90 degrees, without ankylosis, instability, dislocated semilunar cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.  

4.  For the entire rating period from November 27, 2012, the right knee disability was manifested by arthritis, pain, giving way, and flexion limited to no more than 90 degrees (i.e., to a noncompensable degree), without ankylosis, instability, dislocated semilunar cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.  

5.  For the entire rating period from November 27, 2012, the back disability was manifested by painful range of motion, forward flexion limited to 60 degrees with a history of interbody spinal fusion at L4-L5 and L5-S1 in 1998, and no thoracolumbar spine or the entire spine fixed in flexion or extension.

6.  For the entire increased rating period from August 28, 2014, PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as judgement, thinking, and mood, due to PTSD symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, intrusive thoughts,  disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and periodic (i.e., not persistent) danger of hurting self or others, delusions, hallucinations, periods of violence, social isolation, and suicidal ideation.  

7.  The Veteran completed four years of high school education and had one and one half years of college education, has past work experience as a supply technician, and has not worked since October 2012.  

8.  The Veteran has approximately one and one half years of college education, has past relevant work as a supply technician, and has not worked full-time since October 2012.

9.  The service-connected disabilities are PTSD, rated at 30 percent from September 24, 2007 to August 28, 2014, and to be rated at 70 percent from August 28, 2014; back disability, rated at 40 percent; left knee disability, rated at 20 percent from December 8, 2004 to September 15, 2014, and rated at 30 percent from November 1, 2015; right knee disability, rated at 20 percent; impotence, rated at 20 percent; pseudofolliculitis barbae, rated at 10 percent; right lower extremity radiculopathy, rated at 10 percent; left lower extremity radiculopathy, rated at 10 percent; tinnitus rated at 10 percent; and the left knee and low back scar disabilities, to be jointly rated at 10 percent from November 27, 2012.  

10.  From November 1, 2012, the Veteran was unable to secure or follow a substantially gainful occupation solely as a result of the service-connected disabilities.

11.  An unappealed November 1999 rating decision denied SMC based on loss of use of a creative organ on the basis that the evidence showed an inability to have intermittent erections, which was not considered complete loss of use of a creative organ.

12.  From October 16, 2009, the Veteran has suffered loss of use of a creative organ as manifested by penile deformity and inability to achieve an erection sufficient for penetration and ejaculation with medication due to service-connected impotence associated with the back disability.

13.  A VA treatment record dated October 16, 2009 constitutes an informal claim for SMC based on loss of use of a creative organ.  There were no communications received prior to October 16, 2009 that could be construed as a formal or informal claim for SMC based on loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, Diagnostic Code (DC) 8720 (2015).

2.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8720 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a single, initial 10 percent rating, and no higher, for the left knee scar and low back scar disabilities are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.118, DC 7804 (2015).

4.  The criteria for an increased disability rating in excess of 20 percent for the left knee disability are not met or approximated from November 27, 2012 to September 15, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5010-5260 (2015).

5.  The criteria for an increased disability rating in excess of 20 percent for the right knee disability are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5010-5260 (2015).

6.  The criteria for an increased rating in excess of 40 percent for the back disability are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2015).

7.  Resolving reasonable doubt in favor of the Veteran, an increased disability rating of 70 percent for PTSD, and no higher, are approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, DC 9411 (2015).  

8.  Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU from November 1, 2012 are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).

9.  Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of August 16, 2009 for SMC based on loss of use of a creative organ are met.  38 U.S.C.A. §§ 1114(k), 1155, 5103A, 5110, 7105 (West 2014); 38 C.F.R. 
§§ 3.159, 3.350(a), 3.400(o) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Regarding the initial rating appeals for the bilateral lower extremity radiculopathies, the left knee and low back scar disabilities, and PTSD and the effective date appeals for service connection for bilateral lower extremity radiculopathies and for SMC based on loss of use of a creative organ, the Veteran is challenging the initial disability ratings and effective dates assigned following the grant of benefits.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 
19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App.  112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  

In the January 2013 and November 2014 notice letters sent prior to the initial denial of the increased rating claims for the left and right knee disabilities and the back disability, the RO advised the Veteran that he may submit evidence showing that the disability had increased in severity, and described the types of information and evidence that he should submit in support of the claims.  The RO explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claims.  The RO explained how VA determines the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in February 2013 and October 2014.  The VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  For these reasons, the Board finds that the examination reports are adequate for rating purposes, and there is no need for further examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Left and Right Lower Extremity Radiculopathies

For the entire rating period (i.e., from August 25, 2010, forward), the left and right lower extremity radiculopathies have each been rated at 10 percent under the criteria found at 38 C.F.R. § 4.124a, DC 8720 for neuralgia of the sciatic nerve.  DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. 
§ 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, such use is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria for a rating in excess of 10 percent under DC 8720 for the left and right lower extremity radiculopathies were met or approximated for any period.  Throughout the rating period, the left and right lower extremity radiculopathy was manifested by tingling and numbness in the legs, with no other sensory deficit and no muscle or motor deficit.  See February 2013 VA examination report (showing normal muscle strength, normal reflexes, and a normal sensory examination bilaterally); but see the September 2014 NOD (reporting that the Veteran has had tingling and numbness in the legs for decades).  

Thus, the radicular symptoms in the left and right lower extremities are wholly sensory in nature, and 38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, such as in this case, the rating should be for the mild, or at most, the moderate degree.  In consideration of the foregoing, the Board finds that the left and right lower extremity radiculopathies more closely approximate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve that is mild in degree rather than moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve; therefore, the criteria for a rating in excess of 10 percent for left and right lower extremity radiculopathies under DC 8520, 8620, or 8720 have not been met for any period.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Initial Disability Rating Analysis for the Left Knee Scar and Low Back Scar

For the entire initial rating period (from November 27, 2012), the left knee scar disability and low back scar disability have been rated noncompensable (i.e., 0 percent) under the criteria found at 38 C.F.R § 4.118, DC 7805 for other scars; however, because the scar disabilities are manifested by intermittent pain, the Board finds that the left knee scar disability and low back scar disability are more appropriately rated under DC 7804 for a painful or unstable scar.  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

Under DC 7804, a 10 percent rating is warranted for one or two scars that are painful or unstable.  A 20 percent rating is warranted for three or four scars that are painful or unstable.  A 30 percent rating is warranted for five or more scars that are painful or unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118. 

After review of all the lay and medical evidence, the Board finds that the evidence is in equipoise on the question of whether the left knee scar and low back scar are manifested by pain to approximate the criteria for a 10 percent rating under 
DC 7804 for the entire rating period.  The February 2013 VA examination report notes that the left knee and low back scars were neither painful nor unstable; however, the Veteran competently reported, through the attorney, that the left knee and low back scars were painful.  See September 2014 NOD.  The Veteran is competent to report having painful scars, and the evidence does not clearly show that the account is not credible.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for an initial rating of 10 percent under DC 7804 are met for the entire rating period because the evidence shows two scars that are painful (i.e., left knee scar disability and low back scar disability).  An initial rating in excess of 10 percent under DC 7804 for the scar disabilities is not warranted because the only areas affected are the sites of the two painful scars.  

A rating in excess of 10 percent under other potentially applicable diagnostic codes pertaining to the skin is also not warranted.  DC 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case because the locations of the disabilities is the left knee and low back.  38 C.F.R. § 4.118.  

Under DC 7801 for scars other than on the head, face, or neck that are deep or cause limited motion are to be rated at 10 percent for areas exceeding 6 square inches 
(39 square centimeters), 20 percent for areas exceeding 12 square inches (77 square centimeters), 30 percent for areas exceeding 72 square inches (465 square centimeters), and 40 percent for areas exceeding 144 square inches (929 square centimeters).  Note (2) under that code provides that a deep scar is defined as one associated with underlying soft tissue damage.  Id.  In this case, the left knee scar measuring 7.5 centimeters by 1 centimeters and the low back scar measuring 
9 centimeters by 0.1 centimeters affect cover an area less than 6 square inches (i.e., 39 square centimeters), are not deep, and cause no limitation of motion; therefore, no rating in excess of 10 percent is warranted under this DC.

Under DC 7802, a maximum 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  Under DC 7803, a maximum 10 percent rating is warranted for superficial and unstable scars.  Because the 10 percent rating under DC 7804 contemplates the two painful scars (i.e., the left knee scar and low back scar), no separate rating is warranted under either of those codes.  38 C.F.R. § 4.14.  A 10 percent rating is the maximum under either code, and the left knee scar disability and low back scar disability have already been awarded a 10 percent rating; therefore, no higher rating is available under DC 7802 or DC 7803.  

Increased Disability Rating for the Left and Right Knee Disabilities

For the portion of the rating period from November 27, 2012 to September 15, 2014 for the left knee, and for the entire rating period (i.e., from November 27, 2012, forward) for the right knee, the knee disabilities have each been rated at 20 percent under 38 C.F.R. § 4.71a, hyphenated DC 5010-5260 as traumatic arthritis with residual limited flexion.  The attorney argues that an increased rating for the left knee disability is warranted based on severe left knee pain, several falls each month, and the need for pain medication.  See October 2015 correspondence.

Arthritis under DC 5010 is to be rated on limitation of motion of the affected part as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a. 

DC 5260 provides for a 0 percent rating when there is flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  DC 5261 provides for assignment of a 0 percent rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2015). 

After review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that manifestations of the right or left knee disability more closely approximate the criteria for a higher rating under DC 5260 or 
DC 5261 for any period.  During the rating period, right and left knee flexion was limited to 90 degrees, and right and left knee extension was at 0 degrees, including after consideration of Deluca factors.  Although the attorney has argued that Deluca factors were not considered at the February 2013 VA examination, the examination report shows that the VA examiner considered such factors when reporting limitation of knee motion such as the point at which painful flexion began and range of motion after repetitive use.  Even after consideration of Deluca factors, the right and left knee each demonstrated limitation of flexion and extension to a noncompensable degree, which would be consistent with a 10 percent rating.  38 C.F.R. § 4.71a, DC 5003 (providing a 10 percent rating for painful motion with noncompensable limitation of motion).  

Although the limitation of motion demonstrated for the right and left knee warrants no more than a 10 percent schedular rating, the Board will not disturb the separate 20 percent ratings assigned for the left and right knee disabilities as it would take a benefit away from the Veteran.  As explained below, the left knee disability alternatively would be entitled to a 20 percent (maximum) rating under DC 5258 for this portion of the rating period (i.e., from November 27, 2012 to September 15, 2014) because the evidence shows a history of left meniscal tear with symptoms of pain, locking, and effusion into the joint.  Because right and left knee flexion and right and left knee extension are each limited to a noncompensable degree, the Board finds that a rating in excess of 20 percent, to include separate ratings based on limitation of flexion and limitation of extension, is not warranted under DC 5260 or DC 5261 for this portion of the rating period.  VAOPGCPREC 9-04.  

The Board next finds that a rating in excess of 20 percent, to include a separate rating, is not warranted under other potentially applicable DCs pertaining to the knee.  DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. 
§ 4.71a.  The evidence weighs against finding that a separate rating for instability under DC 5257 is warranted because the evidence shows that the Veteran has had a stable left and right knee throughout the rating period.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Although the attorney has argued that the left knee disability caused several falls during the portion of the rating period at issue, the Veteran has not contended, and the evidence does not show, that such falls are due to left knee instability.  It is reasonable to infer that the falls of the left knee are due to symptoms such as pain and weakness, which is an additionally limiting (Deluca) factor that limits knee motion that in this case is already contemplated in the 20 percent rating under DC 5260.  

DC 5258 allows for a (single and maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  The evidence shows no dislocation of semilunar cartilage in the right knee; therefore, DC 5258 does not apply to the right knee disability.  Regarding the left knee, the evidence shows a history of left meniscal tear and meniscectomy with residual symptoms of pain, locking, and effusion into the joint, which equates to a 20 percent rating (and the only rating available) under DC 5258.  The left knee disability may not be assigned separate ratings under both DC 5010-5260 and DC 5258 because to do so would involve pyramiding.  See 38 C.F.R. § 4.14.  During the rating period, the left knee disability has been manifested by joint "locking," painful motion, effusion, patellar arthritis, giving way, and noncompensable limitation of motion.  Both diagnostic codes overlap in ratings based on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both DC 5010-5260 and DC 5258 would involve rating twice the same painful motion, so would violate the prohibition against pyramiding at 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition); see also Arthur J. Helfet, Clinical Features of Injuries to the Semilunar Cartilages, in Disorders of the Knee 110 (Arthur J. Helfet ed., 2d ed. 1982) (removal of the semilunar cartilage may resolve restriction of movement caused by tears and displacements of the menisci).  

Under DC 5259, a maximum 10 percent rating is prescribed for removal of symptomatic semilunar cartilage.  38 C.F.R. § 4.71a.  In this case, a separate 10 percent rating is not warranted under DC 5259 for the right knee disability because the evidence shows no removal of symptomatic semilunar cartilage for the right knee; therefore, DC 5259 is not applicable.  Although there is a history of meniscectomy for the left knee, the Veteran's reports of left knee pain, stiffness, locking, effusion, and giving way are symptoms already contemplated in the 20 percent rating under DC 5010-5260.  

DC 5256 allows for higher potential ratings (with a maximum 60 percent rating) for ankylosis.  The evidence shows no right or left knee ankylosis; therefore, DC 5256 does not apply.  DC 5262 for impairment of the tibia and fibula allows for higher potential ratings (with a maximum of 40 percent) for malunion of the tibia/fibula; however, DC 5262 does not apply as the evidence does not demonstrate impairment of the tibia or fibula, specifically malunion or nonunion.  
	
Also, the evidence shows no genu recurvatum during the rating period, and the maximum disability rating under DC 5263 is 10 percent; therefore, a separate rating under DC 5263 for genu recurvatum is not warranted.  Range of motion testing conducted at the VA examinations revealed full extension to 0 degrees and did not indicate the presence of any objective hyperextension.  As the evidence of record does not reflect that the Veteran has genu recurvatum, DC 5263 does not apply for either knee disability.

Increased Disability Rating Analysis for the Back Disability

For the entire rating period from November 27, 2012, the back disability is rated at 40 percent under the criteria at 38 C.F.R. § 4.71a, Diagnostic Code 5242 for degenerative arthritis of the spine.  Given the past diagnosis of degenerative disc disease (see October 1998 VA neurosurgery note), the ambiguity of the February 2013 back diagnosis of "degenerative disease," and the fact that the back disability was previously rated under DC 5295-5293 as lumbar strain with residual IVDS, the Board finds that the back disability is more appropriately rated under DC 5243 for intervertebral disc syndrome (IVDS).  See VBA Training Letter 02-04 (October 24, 2002) (noting that IVDS may be referred to as slipped, herniated, ruptured, prolapsed, bulging, or protruded disc, degenerative disc disease (DDD), sciatica, discogenic pain syndrome, herniated nucleus pulposus, pinched nerve, etc.); see Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

Under the rating schedule, intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, DC 5243.  The Veteran has argued that a rating in excess of 40 percent for the back disability based on total duration of incapacitating episodes over the past 12 months is warranted.  See September 2014 NOD.  

Rating Based On Incapacitating Episodes

In regard to the Formula for Rating Intervertebral Disc Syndrome, which based on a total of incapacitating episodes during a 12 month period, the rating criteria provide that a 10 percent rating is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  

The Board next finds that the evidence weighs against a finding that a rating in excess of 40 percent for the lumbosacral spine disability is warranted based on incapacitating episodes for any period.  On the September 2014 NOD, the attorney reported that the Veteran had frequent "incapacitating episodes" requiring that he lie down and apply heat and ice, and that he left work every morning before 10 o'clock because of back symptoms.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  Despite the account of frequent back pain alleviated by rest, the Veteran has not reported, and the evidence does not show, any physician-prescribed bed rest for a period of at least six weeks due to symptoms of back disability during a 12 month period at any time during the rating period (emphasis added); therefore, the criteria for an increased rating in excess of 40 percent for the back disability based on incapacitating episodes have not been met or approximated for any period.  38 C.F.R. §§ 4.3, 4.7. 

Rating Based on the General Rating Formula for Spine Disabilities
  
Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

After review of the lay and medical evidence of record, the Board finds that the criteria for a rating in excess of 40 percent for the back disability have not been approximated or met for any period.  Although there is some limitation of forward flexion of the thoracolumbar spine (i.e., forward flexion to 60 degrees with a history of interbody spinal fusion at L4-L5 and L5-S1 in 1998), neither the entire thoracolumbar spine nor the entire spine is fixed in flexion or extension; therefore, the evidence shows no unfavorable ankylosis of the entire thoracolumbar spine or entire spine for any period.  

As between the two methods for rating the back disability (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), neither method is more advantageous to the Veteran.  Because the Veteran has not had any physician-prescribed bed rest (i.e., incapacitating episodes) during the rating period, there is no rating in excess of 40 percent warranted under the rating method based on incapacitating episodes.  Because neither the entire thoracolumbar spine nor the entire spine was fixed in flexion or extension (i.e., unfavorable ankylosis) during the rating period, no increased rating in excess of 40 percent warranted under the general rating formula for rating spine disabilities.  Regardless of the method for rating the back disability, the criteria for an increased rating in excess of 40 percent are not met or approximated for any period.  38 C.F.R. §§ 4.3, 4.7. 

Increased Disability Rating Analysis for PTSD

For the entire increased rating period (i.e., August 28, 2014), PTSD has been rated at 30 percent under the criteria at 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 
240, 242   (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. 
§ 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the PTSD disability picture more closely approximates occupational and social impairment, with deficiencies in most areas, such as judgement, thinking, and mood, due to PTSD symptoms to meet the schedular criteria for a 70 percent rating under DC 9411 for the entire rating period.  Throughout the period, the weight of the evidence shows that PTSD was manifested by symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, intrusive thoughts, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships, which are symptoms contemplated by the 50 percent rating criteria (or a lesser included rating).  There is conflicting evidence that PTSD was additionally manifested by a danger of hurting self or others, delusions, hallucinations, periods of violence, and suicidal ideation, which are symptoms specifically contemplated in the 70 percent rating criteria.  See October 2014 VA PTSD examination report; but see July 2014 VA Mental Health Symptoms Checklist (reporting danger of hurting self or others, delusions, hallucinations, periods of violence, suicidal feelings/thoughts, among other symptoms).  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the level of occupational and social impairment due to PTSD symptoms is commensurate with a 70 percent schedular rating.  38 C.F.R. §§ 4.3, 4.7.   

The Board next finds that the weight of the evidence is against a finding that the PTSD disability picture more closely approximates the criteria for the next higher 100 percent rating under DC 9411 for any period.  The weight of the evidence is against a finding that PTSD symptoms are of the frequency, severity, and duration to cause total occupational and social impairment contemplated at any time during the rating period.  The evidence shows no gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The evidence suggests some impairment in thought processes and some danger of hurting self (i.e., suicidal thoughts), and the Veteran has reported delusions and hallucinations; however, after review of the record and interview of the Veteran, the October 2014 VA examiner opined that there were no symptoms of psychosis manifested, and the Veteran did not appear to pose any threat of danger or injury to self or others at that time.  Thus, it is reasonable to infer that any symptoms of impairment of thought processes are not gross, and any danger of hurting self, delusion, and hallucination were not persistent because they would have been manifested at the October 2014 VA examination and discerned by the VA examiner who is trained in evaluating the severity of mental disorders and based the medical opinions on a thorough interview of the Veteran and review of the record.  See Merriam-Webster's Collegiate Dictionary 924 (11 ed. 2003) (defining persistent as "existing for a long or longer than usual time or continuously").  The evidence further shows no PTSD symptoms of similar frequency, severity, and duration to those specifically listed in the 100 percent rating criteria to cause total occupational and social impairment to warrant a 100 percent schedular rating.  38 C.F.R. §§ 4.3, 4.7. 

The evidence does not show total occupational and social impairment due to PTSD.  Throughout the rating period, the evidence shows that, despite some social withdrawal, the Veteran had a 34 year marriage, got along well with his four children, and enjoyed bowling with friends and family at times, which is evidence against finding total social impairment due to PTSD.  See October 2014 VA examination report.  Also, the October 2014 VA examiner opined that the PTSD symptoms did not preclude the ability to work in any capacity, which is evidence against finding total occupational impairment due to PTSD.  Because the 100 percent rating specifically contemplates total occupational and social impairment due to PTSD symptomatology, the evidence showing that PTSD symptoms have not caused total occupational or social impairment throughout the rating period weighs against finding that the schedular criteria for a 100 percent rating are met.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Referral Analysis

The Board has further considered whether the above initial rating and increased rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the rating criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 40 percent schedular rating for the back disability under DC 5243 or the 10 percent schedular rating for the left and right lower extremity radiculopathy under DC 8720.  The schedular rating criteria for spine disabilities provide for disability ratings based on the severity of the spine disability and contemplate limited range of motion (both forward flexion and combined range of motion); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height (not applicable in this case); and the presence of ankylosis.  Range of motion findings include consideration of orthopedic disability rating (Deluca) factors such as pain, weakness, flare-ups, and fatigability.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Here, the 40 percent schedular rating under DC 5243 for the back disability contemplates the limited range of motion of the thoracolumbar spine due to pain, weakness, stiffness, fatigability, and flare-ups.  The back symptoms and functional limitation are analogous to forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The schedular rating criteria, including DCs 8520, 8620, 8720, provide for disability ratings based on the overall severity of neuritis, neuralgia, or incomplete paralysis in the sciatic nerve, respectively, without limitation of the symptoms or functional impairment that may be considered.  The schedular criteria also provide that neuropathy with wholly sensory involvement is to be considered mild or, at most, moderate.  The manifestations of right and left lower extremity radiculopathies are wholly sensory in the lower extremities and the symptoms and impairment due to the right and left lower extremity radiculopathy more closely approximate mild neuritis, neuralgia, or incomplete paralysis in the sciatic nerve.  The bilateral lower extremity radiculopathy symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria for paralysis of the sciatic nerve.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

The complaints of difficulty with thoracolumbar range of motion, lifting, standing, and ambulating are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., difficulty bending, lifting, and limitation in activity), which include consideration of Deluca factors such as pain on movement, weakened movement, stiffness, and fatigability (i.e., standing and walking limitations).  These symptoms and functional impairment are contemplated in the 40 percent schedular rating under DC 5243.  Therefore, the symptoms and/or manifestations and functional impairment related to the back disability are fully contemplated and adequately compensated by the current 40 percent rating under DC 5243 for the entire rating period.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the spine disabilities and the right and left lower extremity radiculopathies, and referral for consideration of extraschedular ratings on the basis of the spine disability and/or associated radiculopathies is not necessary.

The symptoms and functional impairment of the right and left knee disabilities are fully encompassed by the 20 percent ratings under DC 5010-5260.  The schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the knee disabilities.  For the portion of the rating period from November 27, 2012 to September 15, 2014, the left knee disability has been manifested by a history of meniscal tear with meniscectomy, arthritis, and symptoms of pain, locking, effusion into the joint, giving way, and flexion limited to no more than 90 degrees (i.e., to a noncompensable degree), without ankylosis, instability, dislocated semilunar cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.  For the entire rating period from November 12, 2012, forward, the right knee disability has been manifested by arthritis, pain, giving way, and flexion limited to no more than 90 degrees (i.e., to a noncompensable degree), without ankylosis, instability, dislocated semilunar cartilage, limitation of extension, impairment of the tibia or fibula, or genu recurvatum.  

The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (Diagnostic Codes 5010 and 5003, 38 C.F.R. § 4.59), contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited by factors such as pain, weakness, and stiffness 
(38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  Furthermore, the 20 percent schedular rating under DC 5260 contemplates painful, noncompensable limitation of knee motion.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the right and left knee symptoms and related functional impairment are fully contemplated by the schedular rating criteria, which incorporate functional impairment due to various orthopedic factors (38 C.F.R. 
§§ 4.40, 4.45, 4.59, DeLuca).  The Veteran's complaints of increased pain during flare-ups and after overuse, reports of pain with ambulation, standing, stairs, and prolonged sitting, and regular use of a cane and knee brace are part of, "like," and analogous to painful movement, which is already contemplated in the 20 percent ratings.  The Board may not compensate the Veteran twice for the same symptoms and impairment.  38 C.F.R. § 4.14 (avoidance of pyramiding).  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the knee disabilities, and referral for consideration of extraschedular rating is not necessary.

The Board does not find any symptoms or functional impairment that is not already encompassed by the current 70 percent rating for the entire rating period (i.e., from August 28, 2014, forward).  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of symptoms and clinical findings.  For the entire rating period, PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as judgement, thinking, and mood, due to PTSD symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, intrusive thoughts,  disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and periodic (i.e., not persistent) danger of hurting self or others, delusions, hallucinations, periods of violence, social isolation, and suicidal ideation.  The PTSD symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Because the schedular rating criteria is adequate to rate the PTSD disability, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  


TDIU Analysis

The Veteran contends that he stopped working in October 2012 due to the service-connected back and knee disabilities and the medications taken for the service-connected disabilities.  See November 2012 VA Form 21-8940.  He seeks a TDIU on this basis.

For the entire TDIU rating period (i.e., from November 1, 2012), service connection is in effect for PTSD, rated at 30 percent from September 24, 2007 to August 28, 2014, and now rated at 70 percent from August 28, 2014; back disability, rated at 40 percent; left knee disability, rated at 20 percent from December 8, 2004 to September 15, 2014, and rated at 30 percent from November 1, 2015; right knee disability, rated at 20 percent; impotence, rated at 20 percent; pseudofolliculitis barbae, rated at 10 percent; right lower extremity radiculopathy, rated at 10 percent; left lower extremity radiculopathy, rated at 10 percent; tinnitus rated at 10 percent; and the left knee and low back scar disabilities, now rated at 10 percent from November 27, 2012.  

Thus, for the entire TDIU rating period, the Veteran has two or more service-connected disabilities, with one service-connected disability rated at 40 percent or higher (i.e., back disability), and the combined rating for the service-connected disabilities is 70 percent or higher from November 1, 2012, forward; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met for the entire rating period.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran is unable to obtain or maintain substantially gainful employment solely due to the service-connected disabilities.  The evidence shows that the Veteran completed four years of high school education and had approximately one and one half years of college education, has past work experience as a supply technician, and has not worked since October 2012.  See November 2009 private psychiatric examination; November 2012 VA Form 21-8940.  The February 2013 VA examiner opined that the knee and back disabilities would affect the ability to maintain work and stated that the Veteran should avoid any occupation involving more than mild physical labor due to limited range of motion, limited ability to stand and ambulate, and limited lifting ability.  The February 2013 VA examiner further opined that the Veteran would be better suited to a sedentary position that did not require negotiating stairs and added that accommodations for sedentary work would have to be made because sitting in one position for too long would exacerbate back problems, and the Veteran would have to be allowed frequent breaks to stretch or change position.  Because the February 2013 VA examiner had adequate facts and data on which to base the medical opinion and provided adequate rationale for the medical opinion,  it is of significant probative value.  

The Veteran's past relevant work as a supply technician for approximately 15 years during service, and for a supply company for 27 years after service, likely involved more than mild physical labor, including the need to lift boxes and equipment and stand and ambulate for prolonged periods.  See, e.g., October 1998 VA neurosurgery note (noting that the Veteran worked as a civilian in the area of supply at a naval base and reported that he had to do some heavy lifting at work); August 1999 VA examination report (noting that the Veteran's work as a supply technician required that he move parts back and forth).  The February 2013 VA examiner specifically advised that any work performed by the Veteran that required more than mild physical labor would exacerbate the service-connected back and knee disabilities.  Also, any sedentary work secured by the Veteran would be neither commensurate with the past work experience nor possible without significant accommodations from an employer.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran was unable to secure or follow substantially gainful employment due to the service-connected back and knee disabilities for the entire rating period from November 1, 2012, forward; therefore, a TDIU is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Earlier Effective Date Analysis for SMC Based on Loss of Use of a Creative Organ

The Veteran seeks an effective date earlier than August 16, 2011, for SMC based on loss of use of a creative organ.  He has not put forth any specific contentions as to why he is entitled to an earlier effective date.

In the November 1999 rating decision granting service connection for impotence with a 0 percent rating effective from December 7, 1998, the RO denied SMC based on loss of use of a creative organ on the basis that the evidence showed intermittent erections and, therefore, the Veteran was not considered to have complete loss of use of a creative organ.  In November 1999, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because the Veteran did not appeal the November 1999 rating decision within one year of that notice, and no new and material evidence was received within one year of that notice, the November 1999 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.156, 20.302, 20.1103.   

As the November 1999 rating decision determining that there was no complete loss of use of a creative organ so as to warrant SMC based on loss of use of a creative organ became final, the effective date for an increased rating for disability compensation in this case is to be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2015).

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2015); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2015).  An informal claim is any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a).

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim. If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the claim.  The Federal Circuit explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that the "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."

After review of all the lay and medical evidence, the Board finds that the VA urology clinic note dated October 16, 2009 constituted the earliest informal claim for an increased disability rating in the form of SMC based on loss of use of a creative organ.  An informal claim for SMC was created when the Veteran sought VA treatment for worsening symptoms of impotence on October 16, 2009.  See 
38 C.F.R. § 3.157(a), (b)(1) (providing VA treatment records may constitute informal claims for increase).  This was the earliest communication received after the November 1999 rating decision that could be construed as a new formal or informal claim for SMC based on loss of use of a creative organ.   

The Board next finds that the VA urology clinic note dated October 16, 2009 is the earliest evidence for which it is factually ascertainable that the criteria for SMC based on loss of use of a creative organ are met.  SMC is provided under 
38 U.S.C.A. § 1114 (k) if a veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  At the October 16, 2009 VA urology clinic appointment, the Veteran reported that he was unable to maintain an erection, had experienced little success with various treatments for ED, and observed a penile deformity.  Such a disability picture is sufficient to establish loss of use of a creative organ for SMC purposes.  See 
38 U.S.C.A. § 1114k; 38 C.F.R. § 3.350(a).

Based on the above, the Board finds that the evidence of record reveals that an informal claim for SMC based on loss of use of a creative organ was constructively received on October 16, 2009, and the earliest factually ascertainable date that the Veteran was entitled to SMC based on loss of use of a creative organ is October 16, 2009.  Thus, the date of the claim and the date entitlement arose are the same.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the criteria for an earlier effective date of October 16, 2009 for SMC based on loss of use of a creative organ are met.  38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating in excess of 10 percent for left lower extremity radiculopathy for the entire rating period is denied.

An initial rating in excess of 10 percent for right lower extremity radiculopathy for the entire rating period is denied.

A single initial rating of 10 percent for the left knee and low back scar disabilities for the entire rating period is granted.


(CONTINUED ON NEXT PAGE)
An increased rating in excess of 20 percent for the left knee disability from November 27, 2012 to September 15, 2014 is denied.

An increased rating in excess of 20 percent for the right knee disability for the entire rating period is denied.

An increased rating in excess of 40 percent for the back disability for the entire rating period is denied.

An initial disability rating of 70 percent for PTSD for the entire rating period is granted.

A TDIU from November 1, 2012 is granted.

An earlier effective date of October 16, 2009 for SMC based on loss of use of a creative organ is granted.


REMAND

Service Connection for Obstructive Sleep Apnea

The issue of service connection for obstructive sleep apnea is remanded for a supplemental VA medical opinion.  The Veteran contends that the currently diagnosed obstructive sleep apnea had its onset during or is otherwise related to service or, in the alternative, was caused or permanently worsened beyond the normal progression (i.e., aggravated) by the service-connected PTSD.  The May 2015 and June 2015 VA medical opinions addressed the questions of whether sleep apnea was directly related to service or was caused by service-connected PTSD or medications for service-connected disabilities; however, the December 2013 VA medical examiner did not provide an opinion on the question of whether PTSD or medications for service-connected disabilities aggravated (permanently worsened beyond the normal progression) obstructive sleep apnea.  Also, the contention that the Veteran's difficulty maintaining his weight during service and report of frequent trouble sleeping at service separation were manifestations of sleep apnea were not addressed by the VA reviewer.  See May 24, 2015 third party correspondence from the attorney.  For these reasons, a remand for a supplemental VA medical opinion is needed.

Service Connection for Left Shoulder Disability

The issue of service connection for a left shoulder disability is remanded for a supplemental VA medical opinion because the June 2015 VA medical opinion is inadequate.  The June 2015 VA medical opinion only addressed left shoulder diagnoses of left shoulder impingement and acromioclavicular joint arthrosis.  The June 2015 VA medical opinion did not address the diagnosis of left shoulder degenerative joint disease or the 2006 left shoulder rotator cuff tear and subsequent surgery documented in VA treatment records.  See, e.g., May 2006 orthopedic surgery consultation note (noting that magnetic resonance imaging of the left shoulder showed anterior supraspinous tendon  insertional tear); October 2008 VA anesthesia note (noting degenerative joint disease of the shoulder).  

The June 2015 VA medical opinion was based on the inaccurate factual premise of no reported falls with trauma to the left shoulder when seeking medical treatment.  The evidence of record actually shows that, in May 2006, the Veteran told a treating VA medical provider that he sustained a January 2006 left shoulder injury after the left knee gave way and he tried to break his fall.  

The June 2015 VA medical opinion noted that left shoulder impingement and acromioclavicular joint arthrosis were caused by repetitive use and aging but did not address the extent to which repetitive use of the left shoulder while performing duties as a supply technician during service from August 1969 to February 1972 and from January 1973 to October 1985 (i.e., for over 15 years) may have caused or contributed to the development of the current left shoulder disability or whether the current left shoulder disability, to include symptoms related thereto, had its onset during service or is related to service.  During service the Veteran received medical treatment for left shoulder capsular strain due to a basketball injury in June 1973, a left shoulder injury after falling in June 1979, and left shoulder bursitis in December 1984.  For these reasons, and because the evidence of record is insufficient to decide the appeal, the Board finds that a remand for a supplemental VA medical opinion is needed.

Service Connection for a Gastrointestinal Disability Claimed as Acid Reflux

The issue of service connection for acid reflux is remanded for a VA examination with a medical opinion.  The Veteran contends that several medications prescribed by VA, including sertraline HCL for muscle spasm, hydrocodone for pain, prazosin HCL, and cyclobenzaprine for muscle spasm may cause gastric conditions.  See October 2015 letter.  The evidence shows a current diagnosis of gastroesophageal reflux disease (GERD), and a number of medications for treatment of both service-connected and non-service-connected disabilities.  See, e.g., September 2014 VA hospital discharge summary.  No VA examination has been performed and no medical opinion has been obtained addressing whether a current gastrointestinal disability was either caused or permanently worsened beyond the natural progression by a service-connected disability, including any treatment related thereto, or, in the alternative, whether the current gastrointestinal disability is related to in-service gastrointestinal symptoms.  For these reasons, and because the evidence of record is insufficient to decide the appeal, a remand for a VA examination with a medical opinion is needed.   

Increased Rating for Left Knee Disability from November 1, 2015

The issue of an increased rating for the left knee disability from November 1, 2015, forward, is remanded for a VA examination and updated VA treatment records.  The Veteran underwent left knee replacement surgery on September 15, 2014.  Pursuant to the rating criteria at 38 C.F.R. § 4.71a, DC 5055 for knee replacement, the RO awarded a 100 percent rating from September 15, 2014 to November 1, 2015, and a 30 percent rating thereafter.  See September 2014 rating decision.  Under DC 5055, a 30 percent rating is the minimum rating allowed for a knee disability following a knee replacement; however, higher ratings are available.  No VA examination has been provided, and no VA treatment records have been obtained, to help ascertain the current severity of left knee symptoms and functional impairment for the portion of the rating period from November 1, 2015, forward.  For these reasons, a remand for a VA examination and updated treatment records is needed.

Earlier Effective Date for Right and Left Lower Extremity Radiculopathies

The issue of an effective date earlier than August 25, 2010 for separate ratings for the left and right lower extremity radiculopathies is remanded to obtain additional VA treatment records from the Hampton VA Medical Center dated from March 2005 through August 25, 2010.  The Veteran contends that he is entitled to an earlier effective date for separate ratings for the bilateral lower extremity radiculopathies because he has been experiencing a great deal of tingling and numbness in the legs for decades.  See September 2014 NOD.  

In the December 2013 rating decision, the RO granted separate 10 percent ratings for the right and left lower extremity radiculopathies with an effective date of August 25, 2010 based on a diagnosis of lumbar radiculopathy made by a primary care physician at the Hampton VA Medical Center.  No VA treatment records from the Hampton VA Medical Center pertinent to the period from March 2005 to August 25, 2010 (i.e., the period at issue) are of record, to include the August 25, 2010 VA treatment record cited by the RO.  In consideration thereof, a remand to obtain additional VA treatment records is needed. 

Accordingly, the issues of: (1) service connection for obstructive sleep apnea, to include as secondary to PTSD and medications for service-connected disabilities: (2) service connection for a left shoulder disability, to include as secondary to the service-connected left knee disability; (3) service connection for a gastrointestinal disability claimed as acid reflux, to include as secondary to PTSD; (4) an increased rating in excess of 30 percent for the left knee disability status post total knee replacement from November 1, 2015, forward; and (5) entitlement to an effective date earlier than August 25, 2010 for separate ratings for the bilateral lower extremity radiculopathies are REMANDED for the following actions:

1.  Obtain a supplemental medical opinion regarding the claimed obstructive sleep apnea.  A medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed when rendering the opinion.  

The reviewer should provide an opinion on the following:

a)  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any current obstructive sleep apnea had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein?  The reviewer should explain the answer.  

For the purpose of providing the medical opinion, the reviewer should discuss the Veteran's difficulty maintaining his weight during service and report of frequent trouble sleeping at service separation.  See May 24, 2015 third party correspondence from the attorney in the electronic record.  

b)  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any obstructive sleep apnea was permanently worsened beyond the normal progression by PTSD or any medications used for treatment of service-connected disabilities?  The reviewer should explain the answer.  

2.  Obtain a supplemental medical opinion from a physician regarding the claimed left shoulder disability.  A medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed when rendering the opinion.  

For each diagnosis, the reviewer should provide an opinion on the following:

a)  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any current left shoulder disability had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein?  The reviewer should explain the answer.  

For the purpose of providing the medical opinion, the reviewer should discuss the in-service treatment for left shoulder capsular strain in June 1973, a left shoulder injury in June 1979, and left shoulder bursitis in December 1984.  The reviewer should also address the extent to which repetitive use of the left shoulder while performing duties as a supply technician and specialist for over 15 years during service may have caused or contributed to the development of the current left shoulder disability.  

b)  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any current left shoulder disability was caused by a fall due to the service-connected left knee disability?  The reviewer should explain the answer.  

c)  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any current left shoulder disability was permanently worsened beyond the normal progression due to a fall caused by the service-connected left knee disability?  The reviewer should explain the answer.  
   
For the purpose of providing the medical opinion, the reviewer should assume that the Veteran fell on the left shoulder in January 2006 after the service-connected left knee gave way.  
   
3.  Schedule the Veteran for a VA examination for the gastrointestinal disability claimed as acid reflux.  All relevant documents should be made available to and reviewed by the examiner.  In the examination report, the examiner should confirm that the record was reviewed.

For each diagnosis, the examiner should provide an opinion on the following:

a)  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any current gastrointestinal disability had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein?  The reviewer should explain the answer.  

For the purpose of providing the medical opinion, the reviewer should discuss the in-service treatment for symptoms of gastritis, substernal chest pain, and fatty food intolerance from approximately January 1974 to July 1982.  

b)  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that the current gastrointestinal disability was caused by a service-connected disability, to include medications for treatment of the back disability, knee disabilities, and/or PTSD?  The reviewer should explain the answer.  

c) Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any current gastrointestinal disability was permanently worsened beyond the normal progression due to a service-connected disability, to include medications for treatment of the back disability, knee disabilities, and/or PTSD?  The reviewer should explain the answer.  

The reviewer should address the contention that several medications, including sertraline HCL, hydrocodone, prazosin HCL, and cyclobenzaprine, are used for treatment of service-connected disabilities and may cause or worsen gastric conditions.  

4.  Obtain any records pertaining to the Veteran's treatment from March 2005 through August 25, 2010 and from September 2014 to the present at the Hampton VA Medical Center in Hampton, Virginia, and associate them with the record.  Any and all negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

5.  Schedule the Veteran for appropriate VA examination to assess the current nature and severity of the left knee disability status post total knee replacement.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should confirm that the record was reviewed in the examination report. 

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms and functional impairment that are attributable to the service-connected left knee disability.  The examiner should comment on the extent of any incoordination, weakened movement, and fatigability on use due to pain.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should comment on the extent of any functional impairment due to the left knee disability and how that impairment impacts employability and daily life.

6.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


